DETAILED ACTION
Claims 1, 3, 4, 7, 8, 10, 11, 14-16, 18, and 19 are presented for examination.
Claims 1, 8, and 16 are amended.
Claims 2, 5, 6, 9, 12, 13, 17, and 20 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
The rejection Applicant's arguments, see Remarks pages 7-9, filed on November 18, 2021, in response to the Final Rejection mailed on September 03, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 3, 4, 7, 8, 10, 11, 14-16, 18, and 19 (renumbered as claims 1-12) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1, 3, 4, 7, 8, 10, 11, 14-16, 18, and 19 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… determining, … an indication format … for indicating a resource index of a scheduling resource, the indication format being used for defining K bits …, the K bits being used for indicating a channel format that is corresponding to the scheduling resource, …; determining, …, the scheduling resource for communicating with a network device from at least two available resources; and receiving, … second information, … for configuring an available resource of the at least two available resources …; wherein the at least two available resources comprise one available resource … corresponding to format 0 or format 1, and another available resource … corresponding to format 2, format 3 or format 4” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Zhou et al., (U.S. Publication No. 2018/0146456), which discloses a method for determining, by a device of the network, an indication format of multiple indicator bits in downlink control information (DCI) for indicating a resource index of a scheduling resource [paragraphs 0008, 0054, 0055, 0064, 0071, 0083, 0109]. The cited portions of Zhou do not disclose determining, the scheduling resource for communicating with a network device from at least two available resources; and receiving, second information, for configuring an available resource of the at least two available resources; wherein the at least two available resources comprise one available resource corresponding to format 0 or format 1, and another available resource corresponding to format 2, format 3 or format 4. Therefore, Zhou fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Marinier et al., (U.S. Publication No. 2018/0006791) discloses a method for receiving, by the device of the network, second information, wherein the second information is used for configuring an available resource of the at least one available resources and a corresponding resource index corresponding to the available resource [table 4, 5, fig. 5, paragraphs 0070, 0197, 0201, 0278]. The cited portions of Marinier do not disclose determining, the scheduling resource for communicating with a network device from at least two available resources; and receiving, second information, for configuring an available resource of the at least two available resources; wherein the at least two available resources comprise one available resource corresponding to format 0 or format 1, and another available resource Marinier fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Zhou or Marinier disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 8 and 16, includes similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469